Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action is responsive to the application 17116450, filed 12/09/2020. Claims 1-29 are currently pending.
 
Priority
Current application, US Application No. 17116450, filed 12/09/2020 is a division of 15680548, filed 08/18/2017, wherein 15680548 is a continuation of 13374934, filed 01/24/2012, wherein 13374934 is a continuation in part of 12321399, filed 01/20/2009. 
Examiner checked the description support for this application by the alleged parent priority cases. However, proper description supports for the limitations of independent claims 1 and 13 cannot be found from the specifications of 12321399 and 13374934, including current application (see rejections under 35 USC 112 1st paragraph below) and therefore the effective filing date of current application is set as 12/09/2020.

Specification
	The disclosure is objected to because of the following informalities: The limitation/element “rail 112” cannot be found in the drawings (See pg. 13 line 1  - pg. 16 line 17)). Appropriate correction is required.
Claim Objections
	Claims 1-29 are objected to because of the following informalities: 
	The limitations “a first (or second) window material associated with the first member when the first and second members are coupled together and closed and when the first and second members are decoupled and opened” should be replaced with “a first (or second) window material associated with the first member when the first and second members are coupled together and closed and also when the first and second members are decoupled and opened” or with an appropriate phrase for clarity.
	The limitation “at least one of the first and second window materials configured to accept a fluid sample manually deposited directly thereon” should be replaced with “at least one of the first and second window materials configured to accept a fluid sample manually deposited directly on the at least one of the first and second window materials” or with an appropriate phrase for clarity.
	The limitation “the housing slidably receiving the first and second members therein in a channel in the housing” should be replaced with “the housing slidably receiving the first and second members 

As per claims 2-12 and 14-29, claims are also objected because base claims 1 and 13 are objected.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-29 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
As per claims 1 and 13, the limitation “an infrared spectroscopic analyzer sample cell system” appears misleading because “sample cell system” itself does not include functions of  “an infrared spectrometer” and ““analysis unit” which are separate elements according to the three independent elements listed in the specification such as “an infrared spectrometer” ([pg. 10 line 2, pg. 12 line 8, and pg. 23 line 15]), “sample cell” ([pg. 5  line 17 – 21]) and “analysis unit” ([pg. 15 line 1 – 8]). Appropriate corrections are required.

As per claims 2-12 and 14-29, claims are also rejected under 35 USC 112, second paragraph because base claims are rejected under 35 USC 112, second paragraph.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claim 1, the limitations “at least three insert spacer members associated with the first member and/or second member contacting the other member when the first and second members are coupled together and closed and spacing the first and second window materials from each other by about 100 microns when the first and second members are coupled together and closed forming a sample chamber for the fluid sample between the first and second window materials;
	 a housing for the sample cell, the housing slidably receiving the first and second members therein in a channel in the housing when the first and second members are coupled together and closed to direct radiation along a radiation path through the first window material, through the fluid sample, and through the second window material for spectral analysis;
	and the housing and sample cell configured such that the first and second members can be slidably withdrawn from the housing channel and decoupled and opened to manually wipe said window materials clean prior to spectral analysis of another fluid sample and such that the first member is prevented from full removal from the housing” appear missing description support from the specification because (1)
“sample cell” associated with “infrared spectrometer” (see spec. [pg. 5 line 17-21, pg. 10 line 2- 8]) does not include nor has direct relationship to “analysis unit” (See spec.  [pg. 15 line 4-8]) and the specification is silent regarding the recited limitation in the claim for the sample cell associated with the infrared spectrometer. (2) the sample cell recited in the claim appears to be associated with the sample cell for the viscometer (See spec. [pg. 5 line 13 – 17, pg. 12 line 22 – pg. 13 line 6]) instead of that for spectrometer and the specification is silent regarding features of the sample cell for the viscometer can be shared by that for the spectrometer.

As per claim 13,  the limitations “ spacer members associated with the first member and/or second member spacing the first and second window materials from each other when the first and second members are coupled together forming a sample chamber for the fluid sample between the first and second window materials;
	a housing for the sample cell, the housing receiving the first and second members therein when the first and second members are coupled together to direct radiation along a radiation path through the first window material, through the fluid sample, and through the second window material for spectral analysis;
	and the housing and sample cell configured such that the first and second members can be withdrawn from the housing and decoupled to manually wipe said window materials clean prior to spectral analysis of another fluid sample” appear missing description support by the specification because of the reasons explained above in claim 1.

As per claims 2-12 and 14-29, claims are also rejected under 35 USC 112, first paragraph because base claims are rejected under 35 USC 112, first paragraph.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1 and 13 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes limitations that use generic placeholders, “member” and “material” that are coupled with functional language, “for coupling” and “configured to accept”, respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “a first member” and “a second member” are interpreted as “first and second hinged plates” (spec. plates [pg. 5 line 17-21, pg. 12 line 17-21]).
	The physical structure of “the first and second materials” are interpreted as window ports (see spec. window port 16a  [pg. 12 line 8-9, Fig. 3], window 16a and 6b [pg. 12 line 17-21]).
	Claim 13 includes limitation that use generic placeholders “material” that are coupled with functional language, “configured to accept” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “the first and second materials” are interpreted as window ports (see spec. window port 16a  [pg. 12 line 8-9, Fig. 3], window 16a and 6b [pg. 12 line 17-21]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C., sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

	Claims 1-10 are rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 20050243321 A1), hereinafter ‘Cohen’ in view of Wong (US 5463223 A), hereinafter ‘Wong’, Shanks (US 5141868 A), hereinafter ‘Shanks’ and Grant (US 20080219756 A1), hereinafter ‘Grant’ as best understood by the examiner.
As per claim 1, Cohen discloses
	An infrared spectroscopic analyzer sample cell system comprising: (system, optical detector using infrared light [abs, 0055], sample holder [0012, Fig. 5], liquid sample [0020])
	2a sample cell including: (sample holder [0055, Fig. 9])
	3a first member (lower part 402 [Fig. 5A]), 4a second member for coupling to the first member, (upper part 403 [Fig. 5A], movement about a hinge,  open position, closed position  [0079])
	5a first window material associated with the first member when the 6first and second members are coupled together and closed and when the first and second 7members are decoupled and opened, (transparent opening for a series of assay strips 405 [0027, Fig. 9], said assay strips is associated with said sample holder [Fig. 5A], closed, decoupled and opened [0079-0082])
	8a second window material associated with the second member 9when the first and second members are coupled together and closed and when the first 10and second members are decoupled and opened, (upper window 406 [0079-0082, Fig. 5A,9])
	11at least one of the first and second window materials configured to 12accept a fluid sample manually deposited directly thereon when the first and second 13members are decoupled and opened, (said transparent opening for the series of assay strips, said liquid sample, e.g., chromatographic medium 23 including fluid test sample [0020, Fig. 1], directly applying test sample [0030])
	a housing (cartridge 350 [Fig. 9]) for the sample cell, (said sample holder [Fig. 5, 9]) the housing slidably receiving (being inserted) the first and second members therein (said lower and upper parts) in a channel (sample insertion port 375 [Fig. 9]) in the housing when the first and second members 22are coupled together and closed to direct radiation along a radiation path ([0030, 0053, 0055]) through the first 23window material, through the fluid sample, and through the second window material for 24spectral analysis; (protein analysis [Fig. 10], optical detector [0022, 0055, 0080-0082])
	and 25the housing and sample cell (said cartridge and sample holder) configured such that the first and second 26members (said lower 402 and upper 403 parts [Fig. 5A])  can be slidably withdrawn from the housing channel and decoupled and opened ([0079])  27to manually wipe said window materials clean prior to spectral analysis of another fluid 28sample (side note: when the sample cell members are withdrawn, it would be obvious for a person having ordinary skill to wipe and clean said window prior to applying another fluid sample) and such that the first member is prevented from full removal from the housing. ([0079, 0081], a handle 417 providing to allow a user to more readily grip the sample holder prevents said lower portion of the sample holder from full removal from the cartridge during the alignment of the end 419 of the sample holder with the sample port 375 of the cartridge [Fig. 9]).

However, Cohen is not explicit regarding materials of said first and second windows which pass said infrared radiation and is silent regarding at least three insert spacer members associated with the first member and/or second member contacting the other member when the first and second members are coupled together and closed and spacing the first and second window materials from each other by about 100 microns when the first and second members are coupled together and closed forming a sample chamber for the fluid sample between the first and second window materials.

Wong discloses a sample cell (i.e., sample holder in Fig. 7; See col. 8, line 66 through
col. 9, line 3 and col. 11, lines 44-45), wherein first and second windows (i.e., optical windows 4a and 4b in Fig. 7) made of a material (i.e., window substance, e.g., ZnSe, optical glasses, sapphire, etc. in Fig. 7; See col. 7, lines 15-31) which passes infrared radiation (i.e., infrared light; See col. 7, lines 7-12); and a clamping means (i.e., two screws 9 in Fig. 7) associated with a first member (i.e. frame 1 of bottom sample holder 11 of Fig. 7) and/or with a second member (i.e., frame 1 of upper sample holder 21 of Fig. 7) and contacting the other member when the first and second members (i.e., said frames of bottom and upper sample holders) are coupled together and closed (i.e., clamping) and the second member (i.e., said upper sample holder) is placed on top of the first member (i.e., said bottom sample holder), the clamping means providing a predefined spacing (e.g., between about 1.5 mm and about 2.5 mm; See col. 6, lines 38-45) between the first and second window materials (i.e., a thickness of the sample and/or the relative axial orientation of the two optical windows 4a, 4b in Fig. 7; See col. 9, lines 2-20 and col. 12, lines 13-17) when the first and second members are coupled together and closed forming a sample chamber (i.e., space for powdered or solid sample 25 in Fig. 7) for a fluid sample (i.e., recess 5 in case of liquid sample in Fig. 4; See col. 9, lines 43-57) between the first and second window materials (See Fig. 7 and col. 9, lines 9-13 and 25-31; actually, spacing the optical windows 4a and 4b from each other by a depth of powdered or solid sample when the frames of upper and bottom sample holders are clamped forming a space or recess for the sample between the first and second optical windows) to be analyzed spectroscopically (See col. 10, lines 38-55).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the current application to modify the teachings of Cohen in view of Wong to include said windows to make an adjustable space between window materials and form a sample chamber for the sample between the first and second window for the advantage of eliminating interference fringes during spectral analysis (i.e., infrared analysis) of the sample by changing the thickness of the sample and/or the relative orientation of the two optical windows (See Wong, col. 5, lines 1-5).

However, the combined prior is silent regarding the spacing between two window materials being about 100 microns and at least three spacer members are performing the function of said clamping means.
Shanks disclose a technique how to create spacing about 100 microns between the plates (a gap of 100 micron, a desired spacing between the plates… about 100 micron for a desired spacing of 100 micron [col 9 line 59-69]).

Grant discloses a kinematic ball screw adjuster (See Fig. 7), wherein at least three spacer members (i.e., three different screw assemblies 301-303 in Fig. 3)
associated with a first member (i.e., platform 701 of Fig. 7) and/or with a second member (i.e., reference plate 601 of Fig. 7) and contacting the other member when the first and second members are coupled together and closed (i.e., increasing or decreasing the distance between said platform and said reference plate), the spacer members (i.e., said three different screw assemblies) providing a predefined spacing between the first and second members (i.e., predefined spacing between said platform and said reference plate [0022-0024, Fig. 7]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the invention was made before the effective filing date of the application to modify the teachings of the combined prior art in view of Shanks and Grant to adjust the spacing between two window materials spacing about 100 microns and use at least three spacer members to perform  the function of said clamping means for space adjustment.
As per claim 2, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Cohen further discloses the first and second members (i.e., lower part 402 and upper part 403 [Fig. 5A]) are plates ([Figs. 5A and 5B]).
As per claim 3, Cohen, Wong, Shanks and Grant disclose claim 2 set forth above.
Cohen discloses the plates are hinged together (i.e., lower part 402 and upper part 403 are hinged by hinge 404 [0079, Fig. 5A]).
As per claims 4 and 5, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Wong discloses the first and second window materials (i.e., optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7]) are made of ZnSe ([col. 7, lines 15-31]).
As per claim 6, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Cohen discloses sample cell (sample holder 400 [Fig. 9]) is vertically disposed in said housing channel (said sample holder is vertically disposed in the sample insertion port 375 [Fig. 9]).
As per claim 7, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Cohen in view Wong discloses a source (LEDs 353 [Fig. 9- Cohen]) of infrared radiation (electromagnetic radiation - infrared lighting [0055 - Cohen]) in the housing (said cartridge) directing infrared radiation (said infrared lighting [0082 - Cohen]) through said
first window material (optical window 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7 – Wong]), through said oil or fuel fluid sample (chromatographic medium 23 [Fig. 1 – Cohen]), and through said second window material (optical window 4a with window substance, e.g., ZnSe, optical glasses, sapphire, etc.[Fig. 7 – Wong]).
As per claim 8, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Wong discloses a seal (fluid-tight seal) about said first window and said second window (optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7, col. 4, lines 18-22 and col. 7, lines 34-38]).
As per claim 9, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Grant discloses the spacer members (three different screw assemblies 301-303 [Fig. 3]) are made of steel (material of ball screw - e.g., metal) and form kinematic mounts (kinematic ball screw adjuster [Fig. 7, Abs]).
As per claim 10, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
Grant discloses said kinematic mounts (kinematic ball screw adjusters in Fig. 7) are adjustable ([0008])

	Claim 11 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Wong, Shanks and Grant in view of Hori (US 4,740,058) hereinafter ‘Hori’ as best understood by the examiner.
As per claim 11, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
The set forth combined prior art discloses that the housing is removably joined to a spectral analyzer, but is silent regarding including a coupler for removably joining the housing to a spectral analyzer.
Hori discloses a coupler for optical instruments (opto-mechanical coupler [Fig.1, Abs]), wherein a coupler (coupler 4 [Fig. 2]) for removably joining a housing (eyepiece 2 [Fig. 2]) to a spectral analyzer (camera 65 [Fig. 2, col 1 lines 4-8], wherein it states coupling an optical instrument eyecup or eyepiece to another optical device, e.g., a miniature TV camera).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Hori to have included said coupler in said infrared spectroscopic analyzer sample cell (transmission-based optical detection systems) in order to removably join the spectral analyzer (Cohen - camera 500 [Fig. 9]) to the housing (Cohen - cartridge 350 [Fig.  9]) for the advantage of providing a coupler (an opto-mechanical coupler) that is capable of providing a rapid connection and disconnection capability relative to a housing of said spectroscopic analyzer sample cell head (Hori- endoscope [col. 1, lines 61-64]).
	Claim 12 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Wong, Shanks and Grant in view of Brown (US 6,037,168 A]), hereinafter ‘Brown’ as best understood by the examiner.
As per claim 12, Cohen, Wong, Shanks and Grant disclose claim 1 set forth above.
The set forth combined prior art is silent regarding one of said first member and said second member includes at least one magnet for releasably coupling said first member and said second member together.

Brown discloses a resealable closure means (cover 150 and support 142 [Fig. 11, Abs]), wherein one of first member and second member (cover 150 [Fig. 11]) includes at least one magnet (magnetic-loaded layer 152 [Fig. 11]) for releasably coupling said first member and said second member together (said cover and support [col. 6, lines 40-44]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Brown to have attached said magnet (magnetic-loaded layer) to said members (lower and upper portions of sample holder) for the advantage of making the sample cell (closure means) seal the first member (cover) to the flat interior surface of the second member (i.e., support surface) and reseal the first member (i.e., cover) to the flat interior surface of the second member (support surface) after physical separation of the first member (cover) from the flat interior surface of the second member (support surface [col.6, lines 44-47 – Brown]).

	Claims 13-23, 25 and 27-28 are rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Wong and Grant as best understood by the examiner.
As per claim 13, Cohen discloses
	An infrared spectroscopic analyzer sample cell system comprising: (system, optical detector using infrared light [abs, 0055], sample holder [0012, Fig. 5], liquid sample [0020])
	a sample cell including: (sample holder [0055, Fig. 9])
	a first member (lower part 402 [Fig. 5A]), a second member for coupling to the first member, (upper part 403 [Fig. 5A], movement about a hinge,  open position, closed position  [0079])
	a first window material associated with the first member when the first and second members are coupled together and closed and when the first and second members are decoupled and opened, (transparent opening for a series of assay strips 405 [0027, Fig. 9], said assay strips is associated with said sample holder [Fig. 5A], closed, decoupled and opened [0079-0082])
	a second window material associated with the second member when the first and second members are coupled together and closed and when the first and second members are decoupled and opened, (upper window 406 [0079-0082, Fig. 5A,9])
	at least one of the first and second window materials configured to accept a fluid sample manually deposited directly thereon when the first and second members are decoupled and opened, (said transparent opening for the series of assay strips, said liquid sample, e.g., chromatographic medium 23 including fluid test sample [0020, Fig. 1], directly applying test sample [0030])
	a housing (cartridge 350 [Fig. 9]) for the sample cell, (said sample holder [Fig. 5, 9]) the housing slidably receiving (being inserted) the first and second members therein (said lower and upper parts) in a channel (sample insertion port 375 [Fig. 9]) in the housing when the first and second members 22are coupled together and closed to direct radiation along a radiation path ([0030, 0053, 0055]) through the first 23window material, through the fluid sample, and through the second window material for 24spectral analysis; (protein analysis [Fig. 10], optical detector [0022, 0055, 0080-0082])
	and 25the housing and sample cell (said cartridge and sample holder) configured such that the first and second 26members (said lower 402 and upper 403 parts [Fig. 5A])  can be slidably withdrawn from the housing channel and decoupled and opened ([0079])  27to manually wipe said window materials clean prior to spectral analysis of another fluid 28sample (side note: when the sample cell members are withdrawn, it would be obvious for a person having ordinary skill to wipe and clean said window prior to applying another fluid sample) and such that the first member is prevented from full removal from the housing. ([0079, 0081], a handle 417 providing to allow a user to more readily grip the sample holder prevents said lower portion of the sample holder from full removal from the cartridge during the alignment of the end 419 of the sample holder with the sample port 375 of the cartridge [Fig. 9]).

However, Cohen is not explicit regarding materials of said first and second windows which pass said infrared radiation and is silent regarding spacer members associated with the first member and/or second member spacing the first and second window materials from each other when the first and second members are coupled together forming a sample chamber for the fluid sample between the first and second window materials.

Wong discloses a sample cell (i.e., sample holder in Fig. 7; See col. 8, line 66 through col. 9, line 3 and col. 11, lines 44-45), wherein first and second windows (i.e., optical windows 4a and 4b in Fig. 7) made of a material (i.e., window substance, e.g., ZnSe, optical glasses, sapphire, etc. in Fig. 7; See col. 7, lines 15-31) which passes infrared radiation (i.e., infrared light; See col. 7, lines 7-12); and a clamping means (i.e., two screws 9 in Fig. 7) associated with a first member (i.e. frame 1 of bottom sample holder 11 of Fig. 7) and/or with a second member (i.e., frame 1 of upper sample holder 21 of Fig. 7) and contacting the other member when the first and second members (i.e., said frames of bottom and upper sample holders) are coupled together and closed (i.e., clamping) and the second member (i.e., said upper sample holder) is placed on top of the first member (i.e., said bottom sample holder), the clamping means providing a predefined spacing (e.g., between about 1.5 mm and about 2.5 mm; See col. 6, lines 38-45) between the first and second window materials (i.e., a thickness of the sample and/or the relative axial orientation of the two optical windows 4a, 4b in Fig. 7; See col. 9, lines 2-20 and col. 12, lines 13-17) when the first and second members are coupled together and closed forming a sample chamber (i.e., space for powdered or solid sample 25 in Fig. 7) for a fluid sample (i.e., recess 5 in case of liquid sample in Fig. 4; See col. 9, lines 43-57) between the first and second window materials (See Fig. 7 and col. 9, lines 9-13 and 25-31; actually, spacing the optical windows 4a and 4b from each other by a depth of powdered or solid sample when the frames of upper and bottom sample holders are clamped forming a space or recess for the sample between the first and second optical windows) to be analyzed spectroscopically (See col. 10, lines 38-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the current application to modify the teachings of Cohen in view of Wong to include said windows to make an adjustable space between window materials and form a sample chamber for the sample between the first and second window for the advantage of eliminating interference fringes during spectral analysis (i.e., infrared analysis) of the sample by changing the thickness of the sample and/or the relative orientation of the two optical windows (See Wong, col. 5, lines 1-5).
However, the combined prior is silent regarding spacer members are performing the function of said clamping means.
Grant discloses a kinematic ball screw adjuster (See Fig. 7), wherein at least three spacer members (i.e., three different screw assemblies 301-303 in Fig. 3) associated with a first member (i.e., platform 701 of Fig. 7) and/or with a second member (i.e., reference plate 601 of Fig. 7) and contacting the other member when the first and second members are coupled together and closed (i.e., increasing or decreasing the distance between said platform and said reference plate), the spacer members (i.e., said three different screw assemblies) providing a predefined spacing between the first and second members (i.e., predefined spacing between said platform and said reference plate [0022-0024, Fig. 7]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the invention was made before the effective filing date of the application to modify the teachings of the combined prior art in view of Grant to adjust the spacing between two window materials spacing by using spacer members to perform  the function of said clamping means for space adjustment.
As per claim 14, Cohen, Wong and Grant disclose claim 13 set forth above.
Cohen further discloses the first and second members (i.e., lower part 402 and upper part 403 [Fig. 5A]) are plates ([Figs. 5A and 5B]).
As per claim 15, Cohen, Wong and Grant disclose claim 14 set forth above.
Cohen discloses the plates are hinged together (i.e., lower part 402 and upper part 403 are hinged by hinge 404 [0079, Fig. 5A]).
As per claims 16 and 17, Cohen, Wong and Grant disclose claim 13 set forth above.
Wong discloses the first and second window materials (i.e., optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7]) are made of ZnSe ([col. 7, lines 15-31]).
As per claim 18, Cohen, Wong and Grant disclose claim 13 set forth above.
Cohen discloses sample cell (sample holder 400 [Fig. 9]) is vertically disposed in said housing (said sample holder is vertically disposed in the sample insertion port 375 [Fig. 9]).
As per claim 19, Cohen, Wong and Grant disclose claim 13 set forth above.
Cohen in view Wong discloses a source (LEDs 353 [Fig. 9- Cohen]) of infrared radiation (electromagnetic radiation - infrared lighting [0055 - Cohen]) in the housing (said cartridge) directing infrared radiation (said infrared lighting [0082 - Cohen]) through said
first window material (optical window 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7 – Wong]), through said oil or fuel fluid sample (chromatographic medium 23 [Fig. 1 – Cohen]), and through said second window material (optical window 4a with window substance, e.g., ZnSe, optical glasses, sapphire, etc.[Fig. 7 – Wong]).
As per claim 20, Cohen, Wong and Grant disclose claim 13 set forth above.
Cohen discloses the sample cell (sample holder 400 [Fig. 9]) is configured, when the first and second members (lower 402 and upper 403 parts [Fig. 5A]) are coupled
together, to slide into the housing (cartridge 350 [Fig. 9; 0081]).
As per claim 21, Cohen, Wong and Grant disclose claim 13 set forth above.
Cohen discloses at least one of the first and second members (lower portion 402 of Fig. 5A) are prevented from full removal from of the housing (cartridge 350 [Fig. 9,0079 and 0081], wherein a handle 417 providing to allow a user to more readily grip
the sample holder prevents said lower portion of the sample holder from full removal
from the cartridge during the alignment of the end 419 of the sample holder with the
sample port 375 of the cartridge [Fig. 9]).
As per claim 22, Cohen, Wong and Grant disclose claim 13 set forth above.
Cohen discloses the housing (cartridge 350 [Fig. 9]) includes therein a channel (sample insertion port 375 [Fig. 9]) receiving the sample cell (sample holder 400 [Fig. 9])
therein when the first and second members (lower 402 and upper 403 parts in
Fig. 5A) are coupled together ([0081]).
As per claim 23, Cohen, Wong and Grant disclose claim 22 set forth above.
Cohen discloses said channel (sample insertion port 375 [Fig. 9]) is vertically disposed in the housing (said sample insertion port is vertically disposed in the cartridge 350 [Fig. 9]).

	Claim 24 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Wong and Grant in view of Hori as best understood by the examiner.
As per claim 24, Cohen, Wong and Grant disclose claim 13 set forth above.
The set forth combined prior art discloses that the housing is removably joined to a spectral analyzer, but is silent regarding including a coupler for removably joining the housing to a spectral analyzer.
Hori discloses a coupler for optical instruments (opto-mechanical coupler [Fig.1, Abs]), wherein a coupler (coupler 4 [Fig. 2]) for removably joining a housing (eyepiece 2 [Fig. 2]) to a spectral analyzer (camera 65 [Fig. 2, col 1 lines 4-8], wherein it states coupling an optical instrument eyecup or eyepiece to another optical device, e.g., a miniature TV camera).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Hori to have included said coupler in said infrared spectroscopic analyzer sample cell (transmission-based optical detection systems) in order to removably join the spectral analyzer (Cohen - camera 500 [Fig. 9]) to the housing (Cohen - cartridge 350 [Fig.  9]) for the advantage of providing a coupler (an opto-mechanical coupler) that is capable of providing a rapid connection and disconnection capability relative to a housing of said spectroscopic analyzer sample cell head (Hori- endoscope [col. 1, lines 61-64]).

As per claim 25, Cohen, Wong and Grant disclose claim 13 set forth above.
Wong discloses a seal (fluid-tight seal) about said first window and said second window (optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7, col. 4, lines 18-22 and col. 7, lines 34-38])

	Claim 26 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Wong and Grant in view of Shanks best understood by the examiner.
As per claim 26, Cohen, Wong and Grant disclose claim 13 set forth above.
The set forth combined prior art is silent regarding the spacing between two window materials being about 100 microns. 

Shanks discloses a technique how to create spacing about 100 microns between the plates (a gap of 100 micron, a desired spacing between the plates… about 100 micron for a desired spacing of 100 micron [col 9 line 59-69]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the invention was made before the effective filing date of the application to modify the teachings of the combined prior art in view of Shanks to adjust the spacing between two window materials being about 100 microns as an optimal spacing.

As per claim 27, Cohen, Wong and Grant disclose claim 13 set forth above.
Grant discloses space members (three different screw assemblies 301-303 [Fig. 3])
is an insert (screw member 340, 350, 360 [Fig. 3]) associated with one of the first
and second members ( associated with platform 701 and reference plate 601 in Fig.
7) and spacers are at least three metal inserts (three screw member 340, 350, 360 [Fig. 3]).
As per claim 28, Cohen, Wong and Grant disclose claim 27 set forth above.
Grant discloses the metal inserts from kinematic mounts (three screw member 340, 350, 360 [Fig. 3], kinematic ball screw adjuster [Fig. 7; Abs, 0024-0027]).

	Claim 29 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen, Wong, Shanks and Grant in view of Brown as best understood by the examiner.
As per claim 29, Cohen, Wong and Grant disclose claim 13 set forth above.
The set forth combined prior art is silent regarding one of said first member and said second member includes at least one magnet for releasably coupling said first member and said second member together.

Brown discloses a resealable closure means (cover 150 and support 142 [Fig. 11, Abs]), wherein one of first member and second member (cover 150 [Fig. 11]) includes at least one magnet (magnetic-loaded layer 152 [Fig. 11]) for releasably coupling said first
member and said second member together (said cover and support [col. 6,
lines 40-44]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Brown to have attached said magnet (magnetic-loaded layer) to said members (lower and upper portions of sample holder) for the advantage of making the sample cell (closure means) seal the first member (cover) to the flat interior surface of the second member (i.e., support surface) and reseal the first member (i.e., cover) to the flat interior surface of the second member (support surface) after physical separation of the first member (cover) from the flat interior surface of the second member (support surface [col.6, lines 44-47 – Brown]).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	The US Application 17/116,450 discloses an infrared spectrometer analyzer sample cell head.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865